     Case 8:20-cv-01725-CJC-DFM Document 16 Filed 10/27/20 Page 1 of 2 Page ID #:73



 1                                                                         JS-6
 2

 3                                                                         10/27/2020
 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11

12    Amber Machowski,                             Case No.: 8:20-cv-01725-CJC-DFM
13                 Plaintiff,                      Hon. Cormac J. Carney
14        v.
15                                                 [PROPOSED] ORDER FOR DISMISSAL
      Izucar LLC, a California Limited Liability   WITH PREJUDICE
      Company; and Does 1-10,
16
                   Defendants.                     Action Filed: September 10, 2020
17
                                                   Trial Date: Not on Calendar
18

19

20

21

22

23

24

25

26

27

28
     Case 8:20-cv-01725-CJC-DFM Document 16 Filed 10/27/20 Page 2 of 2 Page ID #:74



 1          Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2    it, and being fully advised finds as follows:
 3          IT IS ORDERED THAT:
 4          Plaintiff Amber Machowski’s (“Plaintiff”) action against Defendant Izucar LLC
 5    (“Defendant”) is dismissed with prejudice. Each party will be responsible for their own
 6    fees and costs.
 7
         DATED: October 27, 2020
 8

 9
                                              ____________________________________________
                                              ______________________
                                                                  _____________________
                                                                  __                 _ ___
10                                                    HON. CORMAC
                                                           CORMA
                                                               MAAC J. CARNEY
11
                                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
